Exhibit 10.5

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

 

 

 

Grant:              Restricted Stock Units (“RSUs”) Name:

 

Grant Date:

 

 

 

ELECTRONIC ACCEPTANCE OF RSU AWARD:

By clicking on the “ACCEPT” box on the “Grant Acceptance: View/Accept Grant”
Page, you agree to be bound by the terms and conditions of this Restricted Stock
Unit Award Agreement, including any applicable country-specific terms in the
appendix hereto, (together, the “Agreement”) and the 1996 Equity Participation
Plan of ViaSat, Inc. (as amended from time to time, the “Plan”). You acknowledge
that you have reviewed and fully understand all of the provisions of this
Agreement and the Plan, and have had the opportunity to obtain advice of counsel
prior to accepting the grant of RSUs pursuant to this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Compensation and Human Resources Committee of the Board
(the “Committee”) upon any questions relating to this Agreement and the Plan.

 

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RSU AWARD:

1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of RSUs providing you the right to receive Common Stock
of ViaSat, Inc., a Delaware corporation (the “Company”), as the RSU vests, in
accordance with the provisions of this Agreement and the provisions of the Plan.

2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of the termination of your employment or service (as
applicable) with the Company and all of its Subsidiaries for any reason, whether
such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement (“Termination of
Employment”). Termination of Employment means the Company has determined that
you have stopped providing services to the Company Group (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your RSU grant
(including whether you may still be considered to be providing services while on
an approved leave of absence).

3. Transferability. Until vested, the RSU or any right or interest therein is
not transferable except by will or the laws of descent and distribution. Until
Common Stock is issued upon settlement of the RSU, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder by virtue of this
award. You are not entitled to vote any shares of Common Stock by virtue of this
award.

4. Vesting. The RSU will vest and no longer be subject to the restrictions of
and forfeiture under this Agreement in one-fourth (1/4th or 25%) increments on
each anniversary of the Grant Date. Notwithstanding the foregoing, the RSU shall
be fully vested upon your Termination of Employment by reason of death or
permanent disability. “Permanent disability” means that you are unable to
perform your duties by reason of any medically determined physical or mental
impairment which can be expected to result in death or which has lasted or is
expected to last for a continuous period of at least 12 months, as reasonably
determined by the Committee, in its discretion.

5. Payment After Vesting. Within ten days following the vesting of the RSU, you
will be issued shares of Common Stock equal to the number of vested shares, in
settlement of the RSU (subject to the withholding requirements described in
Section 6 below, as applicable).

6. Withholding; Indemnity.

(a) You understand that you (and not the Company) shall be responsible for any
Tax Liability (as defined below) arising as a result of this Agreement or the
transactions relating to the RSU. You agree to indemnify and keep indemnified
the Company, any Subsidiary and your employing company (the “Employer”), if
different (collectively, the “Company Group”), from and against any such Tax
Liability.

(b) The Company has the authority to deduct or withhold, or require you to remit
to the Company, an amount sufficient to satisfy any Tax Liability. At any time
not less than five business days before any such Tax Liability arises, you may
satisfy your Tax Liability, in whole or in part, by either: (i) electing to have
the Company withhold from your salary or other cash compensation payable to you
or shares otherwise to be delivered upon settlement of the RSU with a Fair
Market Value equal to the

 

2



--------------------------------------------------------------------------------

minimum amount of the tax withholding obligation, or (ii) paying the amount of
the Tax Liability directly to the Company in cash. Unless you choose to satisfy
your Tax Liability in accordance with subsection (ii) above, your Tax Liability
will be automatically satisfied in accordance with subsection (i) above. The
Committee or the Board will have the right to disapprove an election to pay your
Tax Liability under subsection (ii) in its sole discretion. In the event your
Tax Liability will be satisfied under subsection (i) above, then the Company,
upon approval of the Committee or the Board, may elect (in lieu of withholding
shares) to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on your behalf (pursuant to this authorization) a whole
number of shares from those shares of Common Stock issuable to you upon
settlement of the RSU as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy your Tax Liability. Your acceptance of this
RSU constitutes your instruction and authorization to the Company and such
brokerage firm to complete the transactions described in the previous sentence,
as applicable. Such shares will be sold on the day the Tax Liability arises or
as soon thereafter as practicable. The shares may be sold as part of a block
trade with other participants of the Plan in which all participants receive an
average price. You will be responsible for all broker’s fees and other costs of
sale, and you agree to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed your Tax Liability, the Company agrees to pay such
excess in cash to you as soon as practicable. You acknowledge that the Company
or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy your tax withholding obligation. The Company may refuse to issue any
Common Stock in settlement of your RSU to you until your Tax Liability is
satisfied. To the maximum extent permitted by law, the Company has the right to
retain without notice from shares issuable under the RSU or from salary payable
to you, shares or cash having a value sufficient to satisfy your tax withholding
obligation.

(c) For purposes of this Agreement, your “Tax Liability” shall mean (i) all
federal, state, local and foreign withholding or other taxes applicable to your
taxable income, plus (ii) if permitted under the laws of the jurisdiction in
which you reside, any liability of the Company Group for income tax, withholding
tax and any social security contributions, payroll tax, fringe benefit tax,
payment on account obligation or other employment related taxes in any
jurisdiction, in each case that may arise as a result of (w) the grant, vesting
or settlement of the RSU, (x) the issuance to you of shares of Common Stock on
the vesting or settlement of the RSU, (y) the disposition of any shares of
Common Stock that were the subject of the RSU, or (z) any other transactions
contemplated by this Agreement. To avoid negative accounting treatment, the
Company may withhold for the Tax Liability by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

7. Not a Contract of Employment. In accepting the grant, you acknowledge,
understand and agree that:

(a) this agreement, the RSU grant and your participation in the Plan shall not
create a right to employment, shall not be interpreted as forming an employment
or service contract with the Company Group, and shall not interfere with the
ability of the Company Group to terminate your employment or service
relationship (if any);

(b) you have no right or entitlement to be granted an award of RSU or shares of
Common Stock; the grant of the RSU is voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c) the RSU and the shares of Common Stock subject to the RSU are not intended
to replace any pension rights or compensation;

 

3



--------------------------------------------------------------------------------

(d) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(e) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(f) you are voluntarily participating in the Plan;

(g) the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from your Termination of Employment, and in
consideration of the grant of the RSU to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the Company
Group, waive your ability, if any, to bring any such claim, and release the
Company Group from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSU and the benefits evidenced by this Agreement do not create any
entitlement to have the RSU or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock;
and

(l) the following provisions apply only if you are providing services outside
the United States:

(A) the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose; and

(B) the Company Group shall not be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSU or of any amounts due to you pursuant to the
settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement.

8. Plan Governs. This RSU award is granted under and governed by the terms and
conditions of the Plan. By execution of this Agreement, you consent to the
provisions of the Plan and this Agreement. Defined terms used herein shall have
the meaning set forth in the Plan, unless otherwise defined herein.

9. Section 409A. To the extent applicable, this Agreement and the RSUs shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder. This RSU
award is not intended to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. For purposes of
Section 409A of the Code

 

4



--------------------------------------------------------------------------------

(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that you may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment.

10. Data Protection.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other RSU grant materials by the Company Group for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

(b) You understand that the Company Group may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

(c) You understand that Data will be transferred to E*TRADE Securities LLC, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company Group, E*TRADE Securities
LLC and any other possible recipients which may assist the Company (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you RSUs or other equity awards, or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative. This Section
applies to information held, used or disclosed in any medium.

11. Governing Law and Venue.

(a) The RSU grant and the provisions of this Agreement are governed by, and
subject to, the laws of the State of California, without regard to the conflict
of law provisions, as provided in the Plan.

(b) For purposes of any action, lawsuit or other proceedings brought to enforce
this Agreement, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts of San Diego
County, California, or the federal courts for the United

 

5



--------------------------------------------------------------------------------

States for the Southern District of California, and no other courts, where this
grant is made and/or to be performed.

12. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

14. Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSU and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

17. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Grantee.

18. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares Common Stock or rights to shares of Common Stock under the Plan
during such times when you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
further acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.

 

6



--------------------------------------------------------------------------------

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

APPENDIX TO THE

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

FOR GRANTEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of March 2015. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that you vest in the
RSUs.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment to another country after
the Grant Date, or are considered a resident of another country for tax or
exchange control purposes, the information contained herein may not be
applicable to you.

INDIA

Notifications

Exchange Control Information. Indian residents must repatriate to India any
proceeds from the sale of shares of Common Stock acquired under the Plan within
90 days of receipt and any cash dividends paid upon such shares of Common Stock
within 180 days of receipt. If you repatriate funds pursuant to these
requirements, the bank where the foreign currency is deposited will provide you
with a foreign inward remittance certificate (“FIRC”). You should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India or the Employer requests proof of repatriation.

Foreign Asset /Account Reporting. Indian residents are required to declare any
foreign bank accounts and assets (including shares of Common Stock acquired
under the Plan) on their annual tax returns. You should consult with your
personal tax advisor to ensure compliance with applicable reporting obligations.

 

7



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

In the United Kingdom, only Employees are eligible to be granted RSUs pursuant
to the following additional terms:

Responsibility for Taxes. This section supplements Section 6 of the Agreement:

You agree that if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe due to the vesting
of the RSUs, or the release or assignment of the RSUs for consideration, or the
receipt of any other benefit in connection with the RSUs (the “Taxable Event”)
within 90 days after the end of the tax year in which the Taxable Event occurs
or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), then the amount that should
have been withheld shall constitute a loan owed by you to the Employer,
effective as of the Due Date. You agree that the loan will bear interest at the
then current rate of Her Majesty’s Revenue and Customs (“HMRC”) and will be
immediately due and repayable by you, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to you by the Employer, by withholding in shares of Common
Stock issued upon vesting and settlement of the RSUs or from the cash proceeds
from the sale of shares or by demanding cash or a cheque from the Participant.
You also authorize the Company to delay the issuance of any shares of Common
Stock to you unless and until the loan is repaid in full.

Notwithstanding the foregoing, if your are a director or executive officer (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are a
director or executive officer and income tax is not collected from or paid by
you by the Due Date, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or the Employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in Section 6 of the
Agreement. However, you are primarily responsible for reporting and paying any
income tax and national insurance contributions due on this additional benefit
directly to HMRC under the self-assessment regime.

RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Agreement, RSUs do not provide any right for you to
receive a cash payment; the RSUs are payable in shares of Common Stock only.

 

8